IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 123 EM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
AILEEN CENTENO,                             :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of September, 2016, the Application for Extraordinary

Relief or King’s Bench Jurisdiction is DENIED.